DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz-Bustamante (US Patent Publication No. 2015/0135133; hereinafter Munoz) in view of Rosenberg (US Patent Publication No. 2007/0078552).
With reference to claim 1, Munoz discloses an information providing device (100) (see paragraphs 20, 26; Figs. 1-2), comprising:
a display configured to display information (see paragraph 28);
a camera (see paragraph 32); and
a processor operatively connected with the display, and the camera (see paragraph 20; Figs. 1-2), 
wherein the processor is configured to:
		when there is information to output (301), determining whether a user is gazing at the display using the camera (see paragraphs 29-30; Fig. 3);
		output the information at a first output speed with respect to a change speed of the information, when it is determined that the user is gazing at the display (see paragraphs 30-31; Fig. 3); and
		output the information based on a second output speed slower than the first output speed with respect to the change speed of the information, when it is determined that the user is gazing at the display (see paragraphs 33-34; Fig. 3).
	While Munoz discloses detecting the focal point of the gaze of the user for adjusting scrolling speed (see paragraphs 33-34), there fails to be specific disclosure of the user not gazing at the display as recited.
	Rosenberg discloses a system that provides output based on gaze detection of the user, wherein a camera (3) (see paragraphs 30, 34 Fig. 1) detects gaze information (502) to determine output to the user such that the output information is displayed at a slower speed (video off) when it is determined that the user is not gazing at the display (503) (see paragraph 38, 60-61; Fig. 3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of gaze detection similar to that which is taught by Rosenberg to be carried out in a system similar to that which is taught by Munoz to thereby provide information to the user based on the user’s attention level such that the apparatus is operative to conserve power while maintain substantial ease of use for the user the user does not miss important information (see Rosenberg; paragraphs 17-19).

With reference to claim 2, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, wherein Munoz further discloses that the processor is configured to: display a display screen for a longer time at the second output speed than at the first output speed (see paragraphs 34, 37).

With reference to claim 3, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, wherein Munoz further discloses wherein the processor is configured to: when a screen of the display is in a slide mode, use a longer interval between slides at the second output speed than at the first output speed (in teaching scrolling speeds based on content; see paragraphs 42, 44, 46).


Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over Munoz and Rosenberg as applied to claim 1 above, and further in view of Brothers et al. (US Patent No. 9,606,622; hereinafter Brothers) .
With reference to claim 5, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, and while Rosenberg discloses outputting audio information (504) (see paragraph 61), there fails to be disclosure of output speeds as recited.
Brothers discloses an electronic device (100) having a processor (110) configured to: when audio information is output (106) (see column 5, line 1-25), output audio information corresponding to the information at the second output speed slower than the first output speed (see column 11, lines 46-column 12, line 12).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of audio output rates similar to that which is taught by Brothers to be carried out in a system similar to that which is taught by Munoz and Rosenberg thereby providing information to the user in a manner that can be easily received by the user (see Brothers; column 3, line 53-column 4, line 3).

With reference to claim 6, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, and while Rosenberg discloses outputting audio information (504; see paragraph 61), there fails to be disclosure of output speeds as recited.
Brothers  discloses an electronic device having a processor (200) configured to: when audio information is output, use a longer interval between sentences at the second output speed than at the first output speed (in teaching adjustment may be implemented based on the number of words, characters, inches, pixels, ect.; see column 11, lines 46-column 12, line 12).

With reference to claim 7, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, and while Rosenberg discloses outputting audio information (504; see paragraph 61), there fails to be disclosure of output speeds as recited.
Brothers discloses an electronic device having a processor (201) configured to: wherein the processor is configured to: when audio information is output, use a longer interval between words at the second output speed than at the first output speed (in teaching adjustment may be implemented based on the number of words, characters, inches, pixels, ect.; see column 11, lines 46-column 12, line 12).


Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Munoz and Rosenberg as applied to claim 1 above, and further in view of Grange et al. (US Patent Publication No. 2019/0108614; hereinafter Grange).
With reference to claim 8, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, and while Munoz discloses outputting a screen corresponding to information at a first output speed (see Fig. 4), and Knox discloses outputting data when the user is not gazing at the display (see paragraphs 60-61), however there fails to be disclosure of calculating a distance as recited.
Grange discloses an electronic device (120) having a processor (200) (see paragraph 23) capable to calculate a distance from the user (110) and an area corresponding to the information to be out to the user at a first output speed (217) (see paragraphs 52-53; see Figs. 3-5) wherein the output rate or volume is changed based on the distance (in teaching adjusting playback speeds based on user’s proximity to specific locations; see paragraph 47-48; Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of distance between the user and the output source similar to that which is taught by Grange to be carried out in a system similar to that which is taught by Munoz and Rosenberg thereby providing information to the user in a manner that can be easily received by the user (see Grange; paragraph 18). 

With reference to claim 10, Munoz, Rosenberg, and Grange disclose all that is required as explained above with reference to the information providing device of claim 8, and while Rosenberg discloses outputting data when the user is not gazing at the display (see paragraphs 60-61), there fails to be disclosure of calculating a distance as recited.
Grange discloses an electronic device having a processor (200) configured to: output audio information corresponding to the information at the first output speed through a speaker, when the distance from the user (110) is within the specified first range (see paragraphs 21-22, 26-28).

With reference to claim 11, Munoz and Rosenberg disclose all that is required as explained above with reference to the information providing device of claim 1, and while Munoz discloses outputting a screen corresponding to information at a first output speed (see Fig. 4), and Rosenberg discloses outputting data when the user is not gazing at the display (see paragraphs 60-61), however there fails to be disclosure of calculating a distance as recited.
Grange discloses an electronic device having a processor (200) capable to calculate a distance from the user (110) (see paragraph 53); and outputting information at the first output speed on the display, when the distance from the user is within a specified first range (see paragraphs 21-22, 26-28).

With reference to claim 13, Munoz, Rosenberg and Grange disclose all that is required as explained above with reference to the information providing device of claim 11, and while Rosenberg discloses outputting data when the user is not gazing at the display (506; see paragraph 61; Fig. 3), there fails to be disclosure of calculating a distance as recited.
Grange discloses an electronic device having a processor (200) configured to: output audio information corresponding to the information at the second output speed through a speaker (see paragraphs 23, 25), when the distance from the user (110) is within the specified first range (132-162) and user is not gazing at the display (in teaching monitoring user’s gaze when within one of the specified locations for determining user’s interest in the audio information; see paragraph 28, 36, 44).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Munoz, Rosenberg, and Grange as applied to claim 8 above, and further in view of Huang (US 2013/0286024).
With reference to claim 9, Munoz, Rosenberg, and Grange disclose all that is required as explained above with reference to the information providing device of claim 8, and while Munoz discloses outputting a screen corresponding to the information when the first output speed (see paragraphs 30-31), however fails to disclose font size as recited.
Huang discloses an electronic device including a camera (14) and an eye recognition module (102), wherein the processor (10) is configured to: output a screen, corresponding to the information and having a second font size larger than a specified first font size (see paragraphs 4, 19).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of font size adjustment similar to that which is taught by Huang to be carried out in a system taught by Munoz, Rosenberg, and Grange in order to thereby improve the user’s viewing experience (see Huang; paragraph 4).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Munoz, Rosenberg, and Grange as applied to claim 11 above, and further in view of Rodolico et al. (US 2020/0026394; hereinafter Rodolico).
With reference to claim 12, Munoz, Rosenberg, and Grange disclose all that is required as explained above with reference to the information providing device of claim 11, there fails to be specific disclosure of a font size as recited.
Rodolico discloses a distance based user interface system wherein the processor (101) is configured to: determine a distance between a user and a display device (121), and generating an output a screen (user interface), corresponding to the information and having a third font size smaller than a specified first font size, at the second output speed on the display (see paragraphs 76-77; Figs. 1, 7).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a plurality of font sizes to be generated similar to that which is taught by Rodolico to be carried out in a system similar to that which is taught by Munoz, Rosenberg, and Grange to thereby automatically set font sized thereby reducing the burden on the user viewing displayed information as their distance relative to the display changes (see Rodolico; paragraph 1).

Claims 14, 15, 17, 18, and 20 is rejected under 35 U.S.C. 103 as being obvious over Munoz in view of Rosenberg and Lemelson et al. (US. Patent Publication No. 2003/0020755; hereinafter Lemelson).
With reference to claim 14, Munoz discloses an information providing method (see paragraphs 20, 26; Figs. 1-2), comprising:
receiving user input (304) (see paragraph 33);
determining whether a user gazes at a display of an information providing device by capturing an image with a camera (see paragraphs 29-30; Fig. 3);
	outputting response information corresponding to the user input based on a first output speed, when the image indicates the user gazes at the display (see paragraphs 30-31; Fig. 3); and
	outputting the response information based on a second output speed slower than the first output speed, when the image indicates that the user does gaze at the display (see paragraphs 33-34; Fig. 3).
While Munoz discloses detecting the focal point of the gaze of the user for adjusting scrolling speed (see paragraphs 33-34), there fails to be specific disclosure of the user not gazing at the display as recited.
	Rosenberg discloses a system that provides output based on gaze detection of the user, wherein a camera (3) (see paragraphs 30, 34 Fig. 1) detects gaze information (502) to determine output to the user such that the output information is displayed at a slower speed (video off) when it is determined that the user is not gazing at the display (503) (see paragraph 38, 60-61; Fig. 3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of gaze detection similar to that which is taught by Rosenberg to be carried out in a system similar to that which is taught by Munoz to thereby provide information to the user based on the user’s attention level such that the apparatus is operative to conserve power while maintain substantial ease of use for the user the user does not miss important information (see Rosenberg; paragraphs 17-19).
	Further while Rosenberg discloses receiving user input, there fails to be disclosure of the input being a vocal input as recited.
	Lemelson discloses an electronic device (10) for providing content to the user (18), wherein the processor (14) receives a user utterance (108) for determining output content based on the voice input (see paragraphs 63, 83; Figs. 1B, 3C).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an electronic device capable of receiving voice input similar to that which is taught by Lemelson to be carried out in a system similar to that which is taught by Munoz and Rosenberg to thereby increase the functionality of the device by including an additional form of input to the device as well known in the art.

With reference to claim 15, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 14, wherein Munoz further discloses a method comprising: calculating a distance from the user (403) (see paragraph 37), wherein the outputting includes: outputting a screen corresponding to the information at the first output speed on the display, when the distance from the user is outside of a specified first range and when the image is obtained (403-408) (see paragraphs 38-39; Fig. 4).

With reference to claim 17, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 15, wherein Munoz further discloses that the outputting includes: outputting information corresponding to the information at the first output speed, when the distance from the user is within the specified first range (403-408) (see paragraphs 38-39; Fig. 4).
While Munoz discloses output information at the first speed when the user is gazing at the display, however fails to disclose outputting audio information when the user does not gaze at the display as recited.
Rosenberg further discloses providing outputting audio information (504) when the user is gazing at the display (502) (see paragraphs 60-61; Fig. 3), and when the image indicates that the user does not gaze at the display (504) (see paragraphs 60-61; Fig. 3).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of gaze detection similar to that which is taught by Rosenberg to be carried out in a system similar to that which is taught by Munoz to thereby provide information to the user based on the user’s attention level such that the apparatus is operative to conserve power while maintain substantial ease of use for the user the user does not miss important information (see Rosenberg; paragraphs 17-19).

With reference to claim 18, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 14, wherein Munoz further discloses a method comprising: calculating a distance from the user (403) (see paragraph 37), wherein the outputting includes: outputting a screen corresponding to the information at the first output speed on the display, when the distance from the user is within a specified first range and when the image indicates that the user gazes at the display (403-408) (see paragraphs 38-39; Fig. 4).

With reference to claim 20, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 18, wherein Munoz further discloses wherein the outputting includes: outputting information corresponding to the information at the second output speed through the information providing device, when the distance from the user is within the specified first range when the user gazes at the display (403-408) (see paragraphs 38-39; Fig. 4).
While disclosing outputting information as recited, Munoz fails to disclose outputting audio information when it is determined that the user does not gaze at the display as recited.
Rosenberg further discloses the outputting of audio information through a speaker (95B (see paragraph 46) of the information providing device when the user does not gaze at the display (506) and the image indicates that the user does not gaze at the display (see paragraphs 60-61; Fig. 3).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of gaze detection similar to that which is taught by Rosenberg to be carried out in a system similar to that which is taught by Munoz to thereby provide information to the user based on the user’s attention level such that the apparatus is operative to conserve power while maintain substantial ease of use for the user the user does not miss important information (see Rosenberg; paragraphs 17-19).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Munoz, Rosenberg, and Lemelson as applied to claim 15 above, and further in view of Huang.
With reference to claim 16, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 15, and while Munoz discloses outputting a screen corresponding to the information at the first output speed (see paragraphs 33-34; Fig. 3), however fails to disclose font size as recited.
Huang discloses an electronic device including a camera (14) and an eye recognition module (102), wherein the processor (10) is configured to: output a screen, corresponding to the information and having a second font size larger than a specified first font size (see paragraphs 4, 19).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of font size adjustment similar to that which is taught by Huang to be carried out in a system taught by Munoz, Rosenberg, and Lemelson in order to thereby improve the user’s viewing experience (see Huang; paragraph 4).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Munoz, Rosenberg, and Lemelson as applied to claim 18 above, and further in view of Rodolico et al. (US 2020/0026394; hereinafter Rodolico).
With reference to claim 19, Munoz, Rosenberg, and Lemelson disclose the information providing method of claim 18, and while Munoz discloses outputting a screen corresponding to the information at the second output speed (see paragraphs 30-31), however fails to disclose font size as recited.
Rodolico discloses a distance based user interface system wherein the processor (101) is configured to: determine a distance between a user and a display device (121), and generating an output a screen (user interface), corresponding to the information and having a third font size smaller than a specified first font size, at the second output speed on the display (see paragraphs 76-77; Figs. 1, 7).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a plurality of font sizes to be generated similar to that which is taught by Rodolico to be carried out in a system similar to that which is taught by Munoz, Rosenberg, and Lemelson to thereby automatically set font sized thereby reducing the burden on the user viewing displayed information as their distance relative to the display changes (see Rodolico; paragraph 1).


Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
                With reference to claims 1 and 14, the applicant argues that Munoz and Knox fail to disclose “playing a video included in response information corresponding to the user utterance based on a first speed, when the image indicates the user gazes at the display; and playing the video included in the response information based on a second speed slower than the first speed, when the image indicates that the user does not
gaze at the display” as recited.  The examiner finds that Munoz discloses the feature in teaching determining a focal point of a user by usage of a camera for adjusting or smooth scrolling of on-screen content such that the user may scroll content rendered on a display device by looking at the content displayed (see paragraphs 28-30), wherein when content is rendered on the display the content scrolls the content at a default automated scrolling speed, visual information provided by the camera determines the user gaze tracking to determine the user’s focal point such that the output the information at a first output speed with respect to a change speed of the information, when it is determined that the user is gazing at the display (see paragraphs 32-34).  The subject matter argued by the applicant, was presented in New claim 22, which is hereby canceled, in which the examiner relied upon Rosenberg for the teachings of the claims.  No arguments were presented to the teachings of Rosenberg as it applies to the current amendment.  Therefore the examiner finds that the Munoz and Rosenberg disclose the claimed limitations.  




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIN (US 2017/0083281) discloses an electronic device which includes an audio input module configured to receive a speech of a user as voice input, an audio output module configured to output content corresponding to the voice input, and a processor to provide an output scheme based on the received voice input. The device also being capable of detecting a distance between the user and the electronic device (see abstract; paragraphs 45-49, 94-95; Figs. 3-5).
CAMERON et al. (US 2015/0082136) discloses a method for synchronizing the playback of audio associated with displayed text, wherein the playback of the audio is based on a reading position of the user in which audio output is based on a reading position of the user such that output is provided at variable speeds based on eye tracking (see abstract; 87-88, 98-100; Figs. 3-5).
ZHANG et al. (US2017/0048582) discloses a control system and method and a display device capable of stops image output when it is detected that no user is viewing he display (see paragraphs 109-119; Figs. 1-3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625